DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A, Figures 2A-3E in the reply filed on 9/28/2022 is acknowledged.
The election did not include the claims that read over the elected species. Claims 1-6 appears to read over the elected species. Therefore, examiner withdrew claims 7-20 from current examination. Claim withdrawal was confirmed with attorney Brad Wilson. Attorney agreed with withdrawal of claims 7-20.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:  
118 in figure 2B
119 in figure 2B
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract exceeds 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The reference character “110” in paragraph 0030, line 10 and “100” in paragraph 0030, line 12 has both been used to refer to “the secondary valve body”.
The reference character “102” has been used to refer to “an axially extending body” in paragraph 0032, line 3 and “tubular housing” in paragraph 0030, last line.
The reference character “116” in paragraph 0033, line 4 and paragraph 0033, line 9 has both been used to refer to “the internal surface”.
The reference character “128” has been used to refer to “the planar surface” in paragraph 0038, line 4 and “planar face” in paragraph 0036, line 6.
The reference character “106” has been used to refer to “the secondary inlet” in paragraph 0040 and “primary inlet” in paragraph 0038.
The reference character “112” has been used to refer to “the primary inlet” in paragraph 0040, line 4 and “the secondary inlet port” in paragraph 0040, line 5.
The reference character “208” has been used to refer to “a secondary outlet” in paragraph 0043, line 4 and “the secondary outlet port” in paragraph 0047, last line.
The reference character “213” has been used to refer to “the primary inlet” in paragraph 0050, line 4 and “primary inlet port” in paragraph 0049, line 4.
The reference character “212” has been used to refer to “the primary inlet port” in paragraph 0051, line 6 and “primary inlet” in paragraph 0043.
The reference character “210” has been used to refer to “the primary outlet port” in paragraph 0051 and “primary outlet” in paragraph 0049.
The reference character “200” refers to “the valve member” in paragraph 0053 and “flow control device” in paragraph 0043, line 1.
The reference character “308” refers to “secondary outlet” in paragraph 0057 and “secondary outlet port” in paragraph 0058.
The reference character “313” has been used to refer to “the primary inlet” in paragraph 0061 and “primary inlet port” in paragraph 0060.
The reference character “312” has been used to refer to “the primary inlet port” in paragraph 0062, line 6 and “primary inlet” in paragraph 0062, line 1.
The reference character “310” has been used to refer to “primary outlet” in paragraph 0060 and “primary outlet port” in paragraph 0062.
The reference character “300” has been used to refer to “valve member” in paragraph 0064 and “Flow control device” in paragraph 0055.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, line 16, the limitation “fluid pressure” appears to be amended to recite “the fluid pressure” in order to refer to “fluid pressure” recited in claim 1, line 15.

Regarding claim 1, line 17, the limitation “fluid pressure” appears to be amended to recite “the fluid pressure” in order to refer to “fluid pressure” recited in claim 1, line 14.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the limitation “the primary valve body and the primary valve body” in lines 1-2 renders the claim indefinite because the primary valve body will be integrally formed with itself. For examination purposes, examiner construes that “the primary valve body and the primary valve body” refers to “the primary valve body and the secondary valve body”. Claim 6 appears to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph if claim 6 is amended to replace one of the two instances of the recitation “the primary valve body” with the recitation “the secondary valve body”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spohn et al. (US 2019/0232041 A1).
Regarding claim 1, Spohn teaches a flow control device 100 (figure 12, embodiment shown in figures 13-15 are also being construed for the rejection), comprising: 
a housing 104 including: 
a primary valve body (see “PV” in figure 12 below) defining a primary inlet 101 and an outlet 103 of the flow control device 100; 
a secondary valve body (see ‘SV” in figure 12 below) defining a secondary inlet 102 of the flow control device 100, 
wherein the primary 101 and secondary 102 inlets share a common central axis (axis passing through elements 101 and 102) and a central axis (axis passing through element 103) of the outlet 103 is perpendicularly disposed relative to the common central axis; 
a chamber (hollow portion inside element 104) defined by an inner circumferential surface (inner surface of element 104) of the housing 104, the chamber extending between the primary (see “PV” in figure 12 below) and secondary (see “SV” in figure 12 below) valve bodies for fluidly connecting the primary 101 and secondary 102 inlets with the outlet 103; and 
a valve member 200 reciprocally mounted in the chamber to (i) block fluid communication between the secondary inlet 102 and the outlet 103 when fluid pressure into the primary inlet is higher than fluid pressure into the secondary inlet (paragraph 0111, paragraph 0128, lines 1-6, embodiment shown in figure 6B is different however the operation of element 200 in embodiment shown in figure 12 is same as the one shown in figure 6B), and (ii) block fluid communication (paragraph 0110, lines 5-24, paragraph 0128, lines 1-6, embodiment shown in figure 6B is different however the operation of element 200 in embodiment shown in figure 12 is same as the one shown in figure 6B) between the primary inlet 101 and the outlet 103 when fluid pressure into the secondary inlet is higher than fluid pressure into the primary inlet 101.

    PNG
    media_image1.png
    514
    731
    media_image1.png
    Greyscale

Regarding claim 2, Spohn teaches wherein the valve member 200 comprises a cylindrical disc (element 200 is a cylindrical disc) slidably mounted in the chamber.

Regarding claim 3, Spohn teaches wherein: 
the housing 104 comprises at least one guide rail 170 extending longitudinally along the inner circumferential surface in the chamber; and 
the valve member 200 comprises at least one slot 270 extending longitudinally along an outer circumferential surface thereof (paragraph 0130, lines 1-12), the slot defining 270 a recess having a shape (figure 14) corresponding to that of the guide rail for mounting the valve member onto the guide rail.

Regarding claim 4, Spohn teaches wherein: 
the at least one guide rail 170 comprises two guide rails (figure 14) symmetrically disposed about a central longitudinal axis (axis parallel to inner circumferential surface comprising element 200 and parallel to axis passing through element 200) of the inner circumferential surface defining the chamber; and 
the at least one slot 270 comprises two slots 270 (figure 14) symmetrically disposed about a central longitudinal axis (axis parallel to element 200) of the valve member 200; and 
the central longitudinal axis of the inner circumferential surface defining the chamber and the central longitudinal axis of the valve member are co-axially aligned (axis passing through element 200 and axis passing through element 104 parallel to element 200 are co-axially aligned).

Regarding claim 5, Spohn teaches wherein the valve member 200 further comprises a flow groove (see “G” in figure 12 above, although element “G” is extending spirally, element “G” is also extending longitudinally) extending longitudinally from a planar face (see face of “D” in figure 12 above, face could be construed as underside of element 202 or 203) of the disc 202, 203 and along an outer circumferential surface thereof.

Regarding claim 6, Spohn teaches wherein the primary valve body (see “PV” in figure 12 above) and the secondary valve body (see ‘SV” in figure 12 above) are integrally formed as a single unit (element 104 is a single unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Audemar (US 2,634,743), Hay (US 3,633,606), Quendt et al. (US 8,171,951 B2): discloses a design of a valve housing with primary and secondary inlets located axially aligned and outlet located perpendicularly.
Woods (US 2020/0378506 A1): discloses a design of a flow control device comprising a valve member having a rail guide that engage with the slot to prevent the rotation of the valve member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783